
	

115 HR 3861 RH: Federal Insurance Office Reform Act of 2018
U.S. House of Representatives
2017-09-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		Union Calendar No. 789
		115th CONGRESS2d Session
		H. R. 3861
		[Report No. 115–1008]
		IN THE HOUSE OF REPRESENTATIVES
		
			September 28, 2017
			Mr. Duffy (for himself and Mr. Heck) introduced the following bill; which was referred to the Committee on Financial Services
		
		November 2, 2018Additional sponsors: Mr. Poliquin, Mr. Budd, Ms. Tenney, Mr. Rothfus, Mr. Zeldin, Mr. Williams, Mr. Hultgren, Mr. Ross, Mr. Emmer, Mr. Graves of Missouri, Mr. Walberg, Mr. Moolenaar, Mr. Cuellar, Mr. Latta, Mr. Renacci, Mr. Young of Iowa, Mr. Barletta, Mr. Smucker, Mrs. Noem, and Mr. Brat
			November 2, 2018
			Reported with an amendment, committed to the Committee of the Whole House on the State of the
			 Union, and ordered to be printed
			Strike out all after the enacting clause and insert the part printed in italic
			For text of introduced bill, see copy of bill as introduced on September 28, 2017
		
		
			
		
		A BILL
		To reform the Federal Insurance Office of the Department of the Treasury, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Federal Insurance Office Reform Act of 2018. 2.Reform of Federal Insurance Office (a)In generalSection 313 of title 31, United States Code, is amended as follows:
 (1)LeadershipIn the first sentence of subsection (b), by inserting before the period at the end the following: after consultation with State insurance commissioners. (2)FunctionsIn subsection (c)(1)—
 (A)in subparagraph (E), by striking to coordinate and all that follows through United States and inserting the following: to coordinate Federal efforts, and to coordinate with the States, in developing Federal policy on prudential aspects of international insurance matters, including representing the Federal Government;
 (B)in subparagraph (F), by striking to determine and inserting to assist the Secretary in determining; and (C)by striking subparagraph (G) and inserting the following:
						
 (G)to consult and work toward consensus with the States (including State insurance regulators) on matters of international importance; and.
 (3)Gathering of informationIn subsection (e)— (A)in paragraph (1)—
 (i)in the matter preceding subparagraph (A), by striking may— and inserting may enter into information-sharing agreements.; and (ii)by striking subparagraphs (A) through (D);
 (B)by striking paragraphs (2), (3), (4), and (6); and (C)by redesignating paragraph (5) as paragraph (2).
 (4)Preemption of State insurance measuresIn subsection (f), by striking Director each place such term appears and inserting Secretary. (5)ConsultationIn subsection (i)—
 (A)by striking to the extent the Director determines appropriate,; and (B)by inserting before the period at the end the following: and shall seek to include in such meetings, State insurance commissioners, or at the option of the State insurance commissioners, designees acting at the direction of the State insurance commissioners, throughout the negotiations of a covered agreement.
 (6)Retention of existing State regulatory authorityIn subsection (k), by inserting before the period at the end the following: or with the authority to participate in a supervisory college or similar regulatory process. (7)Repeal of certain reports requirementsBy striking subsections (o) and (p) and redesignating subsections (q) through (s) as subsections (o) through (q), respectively.
 (8)DefinitionIn subsection (p)(2), as so redesignated by paragraph (7)— (A)in subparagraph (A), by striking and at the end;
 (B)in subparagraph (B), by striking the period at the end and inserting ; and; and (C)by adding at the end the following new subparagraph:
						
 (C)does not include new prudential requirements for United States insurers.. (b)Conforming amendmentSubparagraph (E) of section 313(c)(1) of title 31, United States Code, is amended by striking subsection (r) and inserting subsection (p).
 3.Treatment of Terrorism Risk Insurance ActThis Act and the amendments made by this Act may not be construed to affect any responsibilities, duties, or authorities of the Secretary of the Treasury under the Terrorism Risk Insurance Act of 2002 (15 U.S.C. 6701 note).
		
	
		November 2, 2018
		Reported with an amendment, committed to the Committee of the Whole House on the State of the
			 Union, and ordered to be printed
